Citation Nr: 1312614	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  06-03 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 60 percent for cystic acne with adenitis suppurativa of the axillae, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty from June 1974 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO continued a 60 percent rating for cystic acne with adenitis suppurativa of the axillae.

In a February 2006 substantive appeal, the Veteran requested a Decision Review Officer (DRO) hearing at the RO.  The report of an October 2006 DRO Conference is of record.

In February 2008, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further development of the evidence.  After completing some of the requested development, the AMC continued the denial of a rating in excess of 60 percent for cystic acne with adenitis suppurativa of the axillae (as reflected in the August 2008 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

In a November 2009 decision, the Board denied the claim for a rating in excess of 60 percent for cystic acne with adenitis suppurativa of the axillae, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  The Veteran appealed the November 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2010, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claim on appeal to the Board for further proceedings consistent with the Joint Motion.

In March 2011, the Board remanded the claim on appeal to the RO, via the AMC, and directed development consistent with the July 2010 Joint Motion.  After accomplishing further action, the AMC continued to deny the claim (as reflected in an April 2012 SSOC).

In July 2012, the Board remanded the claim on appeal to the RO, via the AMC, and again directed development consistent with the July 2010 Joint Motion.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a January 2013 SSOC).

A review of the Virtual VA claims processing system reveals VA treatment records dated through May 2012; the January 2013 SSOC notes review of the Veteran's claims file.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  Pertinent to the February 2005 claim for increase, the Veteran has been in receipt of the highest possible schedular rating for his service-connected cystic acne with adenitis suppurativa of the axillae under the applicable diagnostic code, and there has been no disfigurement of the head, face, or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement; or medical evidence of exfoliative dermatitis (erythroderma) with generalized involvement of the skin, plus systemic manifestations and constant or near-constant systemic therapy.

3.  The schedular criteria have been adequate to rate the Veteran's cystic acne with adenitis suppurativa of the axillae at all points to this appeal.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for cystic acne with adenitis suppurativa of the axillae, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7 (2012), 4.118, 7806 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A February 2005 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for an increased rating for service-connected cystic acne with adenitis suppurativa of the axillae, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The April 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the February 2005 letter.

A May 2008 post-rating letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  In addition, this letter set forth applicable criteria for higher ratings for dermatitis and disfiguring scars (the timing and form of which suffices for Dingess/Hartman). 

After issuance of the May 2008 letter, and opportunity for the Veteran to respond, the August 2008 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA outpatient treatment records, including records from the VA Medical Centers in Philadelphia and East Orange (as requested by the Board in its March 2011 and July 2012 remands) as well as the reports of the VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative.  In June 2009, the Board requested copies of all color photographs taken in conjunction with a November 2008 VA examination, however, a July 2009 response indicated that such records could not be located.  The Board finds that no additional RO action to further develop the record in connection with the claim on appeal, prior to appellate consideration, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Historically, in a July 1980 rating decision, the RO granted service connection and assigned an initial 10 percent rating for cystic acne, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7806, effective March 1, 1979.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27, Diagnostic Code 7899 applies to unlisted skin disorders and Diagnostic Code 7806 applies to dermatitis or eczema.  In the same rating decision, the RO also granted service connection and assigned an initial noncompensable rating for adenitis suppurativa, axilla, bilateral, under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7899-7806, effective March 1, 1979. 

In a March 2004 decision, the RO combined the evaluations for the Veteran's service-connected cystic acne and adenitis suppurativa of the axillae and increased the rating to 60 percent.  In February 2005, the Veteran filed the current claim for increase. 

At the outset, the Board notes that the criteria for rating scars were revised during the pendency of this appeal, effective October 23, 2008.  The revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  As the claim for an increased rating was filed prior to the effective date of the revised criteria, and the Veteran has not requested consideration of his claim under the revised criteria, those criteria are not for application.  Thus, all diagnostic codes discussed herein are the versions in effect prior to October 23, 2008.  As the RO also considered the former criteria, the Veteran is not prejudiced by the Board's application of the criteria in effect prior to October 23, 2008.

Under Diagnostic Code 7806, dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period, warrants a 60 percent rating . 38 C.F.R. § 4.118, Diagnostic Code 7806.  As this is the highest schedular rating assignable under this diagnostic code, a higher rating is assignable only pursuant to another diagnostic code, or on an extra-schedular basis.

The report of a March 2005 VA examination notes that the Veteran had scarring of the axilla, the groin, the face and the neck.  The Veteran had been treated with multiple agents without much success.  It was noted that the Veteran did not have malignant or benign neoplasms of the skin, but he did have significant scarring.  The examiner said that the Veteran had deep ice pick scarring with grouped open comedones on his axilla, groin, face and neck.  Approximately 100 percent of his face and neck were found to be affected. 

The report of a November 2006 VA examination notes that the Veteran used antibiotics and topical treatments.  The examiner found that the Veteran isolated himself and had a decreased ability to work.  There were hyperpigmented scars on the Veteran's axilla, buttocks, and back.  The diagnosis was hidradenitis suppurativa with scarring. 

The report of a November 2008 VA examination indicates that the Veteran had intermittent painful lesions that affected his neck and axilla.  The examiner noted that the scar worksheet was not useful for the type of scars that the Veteran had, as the Veteran had numerous ice pick scars on his face.  On his neck he had a few scattered slightly tender papules.  On the right axilla, he had three scars with the following measurements: 10 mm x 6 mm, 2 mm x 4 mm, and 10 mm x 3 mm.  On the left axilla ,he had three additional scars with the following measurements: 12 mm x 9 mm, 14 mm x 2 mm, and 13 mm x 2 mm.  There was no pain on examination of any of the scars, but there was adherence to the underlying tissue.  The texture of the skin was deemed normal, and the scars were not unstable.  The axillary showed both elevation and depression of the surface contour.  The scars were not superficial, but they were deep, meaning that there was some underlying soft tissue damage.  The color of the scars was noted to be normal.  The examiner said that there was no gross distortion or asymmetry of the face.  There was no area of induration or inflexibility in the area of the scars, and there was no limitation of motion or other limitation of functions caused by the scars.  The diagnosis given was cystic acne with hidradenitis suppurativa. 

An October 2010 VA dermatology treatment note indicates that there was significant pitting acne scars and a few inflammatory papules on the Veteran's chest and neck.  Scattered post-inflammatory hyperpigmentation (PIH) macules on the truck as well as bilateral axillae with scarring sinus tracts and left axilla with one inflammatory papules were also noted.

The report of a February 2012 VA examination reflects the Veteran's reports that his acne had been stable for many years except for occasional infection of the axillae, that he was not using any medications for his skin disorder and that he had no complaints related to his skin disorder.  Physical examination revealed acne scarring on the face that was non-deforming and stable.  This superficial acne was found to affect less than 40 percent of his face and neck and affected body areas other than the face and neck.  Systemic manifestations were not found.

In an April 2012 addendum to the February 2012 VA examination, the examiner noted that a review of the Veteran's claims file had been conducted and that there were no additional comments.

Records of VA treatment from April 2004 to May 2012 include findings of acne scars on the face and neck. 

Considering the pertinent evidence cited above in light of the applicable rating criteria, the  Board finds that a rating greater than 60 percent for the Veteran's cystic acne with adenitis suppurativa of the axillae is not warranted at any time pertinent to the February 2005 claim for increase.

The Board reiterates that the Veteran's current 60 percent rating is the maximum rating assignable under Diagnostic Code 7806.  As such, the Board has considered the applicability of alternative diagnostic codes for evaluating the Veteran's service-connected skin disability.  However, there is simply no medical evidence of disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  As such, a rating in excess of 60 percent pursuant to Diagnostic Code 7800 is not warranted.  Moreover, there is no medical evidence that the service-connected skin disability involves exfoliative dermatitis (erythroderma) with generalized involvement of the skin, plus systemic manifestations, and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period.  Rather, the Veteran reported that the treatment for his skin included cream and antibiotics.  As such, a rating in excess of 60 percent pursuant to Diagnostic Code 7817 is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7817. 

Under these circumstances, the Board finds that the record presents no basis for assignment of a higher schedular rating under the applicable rating criteria during the period in question.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a rating in excess of 60 percent pursuant to any applicable criteria at any point pertinent to this appeal.

Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R.              § 3.321(b)(1).  (cited in the January 2013 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that, although a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)), here, there is no indication that the Veteran is unemployed, nor is there evidence or argument that the Veteran's acne renders him unemployable as he has reported working as a bus driver throughout the course of the appeal.  As such, a claim for a TDIU due to cystic acne has not reasonably been raised, and need not be addressed.

For all the foregoing reasons, the Board finds that, there is no basis for staged rating for the Veteran's service-connected skin disability, pursuant to Fenderson (cited above), and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 60 percent for cystic acne with adenitis suppurativa of the axillae, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is denied.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


